[Cite as Prime v. Union Escrow Co., 2012-Ohio-2389.]




                   Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA



                             JOURNAL ENTRY AND OPINION
                                 Nos. 97368 and 97381


                                JOHN PERME, ET AL.
                                                 PLAINTIFFS-APPELLEES

                                                       vs.

                  UNION ESCROW COMPANY, ET AL.
                                                 DEFENDANTS-APPELLANTS




                                  JUDGMENT:
                            REVERSED AND REMANDED

                                     Civil Appeal from the
                              Cuyahoga County Common Pleas Court
                                     Case No. CV-519515

             BEFORE:          Blackmon, A.J., Boyle, J., and Celebrezze, J.

             RELEASED AND JOURNALIZED:                       May 31, 2012
ATTORNEYS FOR APPELLANTS

For Union Escrow Company

Frank J. Groh-Wargo
Mark S. Ondrejeck
Frank J. Groh-Wargo Co., L.P.A.
2 Berea Commons
Suite 215
Berea, Ohio 44017

For Union National Mortgage Company

Steven S. Kaufman
Kaufman & Company L.L.C.
1001 Lakeside Avenue
Suite 1710
Cleveland, Ohio 44114

Scott A. King
Thompson Hine L.L.P.
Austin Landing I
10050 Innovation Dr., Suite 400
Dayton, Ohio 45342

Laura L. Watson
Thompson Hine L.L.P.
3900 Key Center
127 Public Square
Cleveland, Ohio 44114

ATTORNEYS FOR APPELLEES

Brian Ruschel
925 Euclid Avenue
Suite 660
Cleveland, Ohio 44115-1405

Appellees’ Attorneys Continued:

Patrick J. Perotti
Dworken & Bernstein Co., L.P.A.
60 South Park Place
Painesville, Ohio 44077




PATRICIA ANN BLACKMON, A.J.:
      {¶1} Appellants Union Escrow Company (“UEC”) and Union National Mortgage

Company (“UNMC”) appeal the trial court’s decision granting appellee John Perme’s

(“Perme”) motion to certify a class action. UEC and UNMC assign the following error

for our review:

      The trial court erred in certifying a class action.

      {¶2} After reviewing the record and pertinent law, we reverse the trial court’s

decision and remand for further proceedings. The apposite facts follow.

                                         Facts

      {¶3} On April 15, 1999, Perme sold his home to a buyer that used a Veteran’s

Administrative (“VA”) loan obtained from UNMC to purchase the house. The escrow

part of the transaction was handled by UEC. The Escrow Agreement set forth certain

conditions related to the payment of closing fees and expenses for VA loans:

      Unless otherwise specified in the instructions, Seller shall be chargeable
      with the cost of the following items: examination of title and title
      evidence, transfer tax, conveyance fee, conditional filing fee, one-half
      escrow fee, all taxes and assessments which have attached to the real
      property in accordance with O.R.C. 323.11 * * * Unless otherwise
      specified in the instructions, Buyer shall be chargeable with the cost of
      the following items: one-half escrow fee, costs of recording deed and
      Buyer’s mortgage or mortgages, and any item of additional expenses
      required by the Buyer or mortgage not otherwise provided herein.
      The cost of any extraordinary expenses shall be borne by the party
      benefitted thereby.            REGARDLESS OF ANY OTHER
      AGREEMENTS OF THE PARTIES TO THIS ESCROW TO THE
      CONTRARY NOTWITHSTANDING, IT IS UNDERSTOOD THAT
      IF THE BUYER IS OBTAINING A MORTGAGE INSURED UNDER
      THE SO-CALLED G.I. BILL (V.A.) OR THE PROVISION OF THE
      NATIONAL HOUSING ACT (FHA) THEN THE REINSPECTION
      FEES, WAREHOUSE DIFFERENTIAL FEE, TITLE UPDATE,
      RECORDING OF MORTGAGE ASSIGNMENTS AND TITLE
       POLICY ENDORSEMENT, UNDERWRITING FEE, SPECIAL TAX
       SEARCHES, TERMITE INSPECTION, AND REAL ESTATE TAX
       PAYMENT SERVICE FEES WILL BE CHARGED AGAINST THE
       SELLER. IT IS FURTHER UNDERSTOOD THAT IF THE BUYER
       IS OBTAINING A MORTGAGE INSURED UNDER THE
       SO-CALLED G.I. BILL (V.A.) THEN THE ENTIRE ESCROW FEE
       SHALL BE CHARGED TO THE SELLER * * * FOR V.A.
       TRANSACTIONS, DOCUMENT PREPARATION COSTS WILL BE
       THE SELLER’S EXPENSE. (Emphasis added.)

       {¶4} Because the buyer purchased the house with a VA loan, the above provision

applied to the transaction, and Perme was required to pay certain fees set forth in the

escrow agreement on the buyer’s behalf.

       {¶5} Prior to closing, UEC’s fees were printed on a HUD-1 Form (published by

the U.S. Department of Housing and Urban Development), which disclosed the various

fees Perme would be paying as the seller. Perme reviewed the HUD-1 form, signed it,

and did not object to any of the fees prior to closing.

       {¶6} On January 13, 2004, Perme filed a class action complaint against UEC

and UNMC, alleging claims for breach of contract, negligence, violation of the Ohio

Consumer Sales Practices Act (“OCSPA”), and fraud.            Perme alleged that he and

similarly situated individuals were improperly charged fees by UEC and UNMC. The

subclasses proposed by Perme in his motion to certify were:

       (a) all customers of Union Escrow Company who were charged a mortgage
       release handling fee (or any similarly-depicted fee) usually found on line
       1304 of their HUD-1 settlement statement, since January 4, 1987.

       (b) all customers of Union Escrow Company who were charged any fee on
       their HUD-1 settlement statement for a service provided by a third party
       where the amount charged was more than was actually paid to the third
       party, since January 4, 1987.
       (c) all sellers who were customers of Union Escrow Company in
       conventional (i.e. non VA or FHA) transactions who were charged any fees
       assessed by Union National Mortgage Co. (the Buyer’s lender), since
       January 4, 1987.

       (d) all sellers who were customers of Union Escrow Company in VA or

       FHA transactions who were charged any fees assessed by Union National

       Mortgage Co. (the buyer’s lender) and did not consent in writing to pay

       those fees, since January 4, 1987.

       {¶7} After the trial court denied UEC’s and UNMC’s motions to dismiss and

for summary judgment, the parties briefed the class certification issue. The trial court

conducted a hearing on the matter and issued an opinion granting Perme’s motion to

certify the class. In so doing, the trial court found that all of the prerequisites of Civ.R.

23(A) had been met, i.e., identifiable class, class membership, numerosity, commonality,

typicality, and adequacy of representation, and that Perme satisfied Civ.R. 23(B)(3)’s

superiority and predominance requirements.



                                    Class Certification

       {¶8} In their sole assigned error, UEC and UNMC argue the trial court abused its

discretion by granting Perme’s motion to certify his complaint as a class action suit.

       {¶9} A trial court has broad discretion in determining whether to certify a case as

a class action, and an appellate court should not reverse a class-action determination

absent an abuse of discretion. Marks v. C.P. Chem. Co., 31 Ohio St.3d 200, 509 N.E.2d
1249 (1987). However, a trial court’s discretion on the question of class certification is

not unlimited and must be exercised within the framework of Civ.R. 23. Hamilton v.

Ohio Sav. Bank, 82 Ohio St.3d 67, 70, 694 N.E.2d 442 (1998). The trial court is required

to carefully apply the class-action requirements and conduct a rigorous analysis into

whether the prerequisites of Civ.R. 23 have been satisfied. Id.; see also Brandow v.

Washington Mut. Bank, 8th Dist. No. 88816, 2008-Ohio-1714.

       {¶10}    Before an action may be certified as a class action, the trial court must

make seven affirmative findings: (1) an identifiable class must exist and the definition of

the class must be unambiguous, (2) the named representatives must be members of the

class, (3) the class must be so numerous that joinder of all the members is impracticable

(numerosity), (4) there must be questions of law or fact common to the class

(commonality), (5) the claims or defenses of the representative parties must be typical of

the claims or defenses of the class (typicality), (6) the representative parties must fairly

and adequately protect the interests of the class (adequacy), and (7) questions of law or

fact common to the class predominate over any questions affecting only individual

members and that a class action is superior to other available methods for the fair and

efficient adjudication of the controversy. Hamilton, 82 Ohio St.3d at 79-80. The failure

to satisfy any of these requirements requires a denial of certification. Mominey v. Union

Escrow Co., 8th Dist. No. 82187, 2003-Ohio-5933, at ¶ 5; Lowe v. Sun Refining &

Marketing Co., 73 Ohio App.3d 563, 568, 597 N.E.2d 1109 (6th Dist.1992).
       {¶11}    The same fees that are at issue in the current appeal were the basis of a

class action filed by the same attorneys in the case of Mominey, in which this court

affirmed in part the trial court’s denial of appellant’s motion to certify the class. In that

case, the class representative brought a class action suit against UEC and UNMC for the

exact same fees that are disputed in the case before us. The trial court denied the motion.

 This court affirmed in part stating that Mominey failed to satisfy the predominance or

typicality requirements as to its common law claims. Mominey had alleged the terms of

the escrow agreement were breached; however, we held that because the escrow fees

were dependent on the purchase agreement, the parties could have agreed to pay the fees

differently. Because individualized inquiries were required for each class member to

determine the effect of the purchase agreement, we concluded the matter could not be

certified.   We held, however, that the statutory claims, which did not require

individualized inquiry, could proceed as a class action suit.

       {¶12}    Mominey filed a motion for reconsideration with our court arguing we

raised an issue sua sponte concerning the purchase agreements because the appellees did

not raise that issue and that our opinion required that Mominey prove a negative. We

denied the motion for reconsideration and issued an opinion clarifying the holding of the

case as to the common law claims. We explained that Mominey’s claims were based

upon her allegation that UEC and UNMC breached the escrow contract. Thus, to be a

class action suit, the contract terms needed to be identical. Mominey failed to show the
terms of the purchase agreements were identical. Like in the instant case, the escrow

agreement states that a purchase agreement could modify the terms. We explained:

      She asserts that differences in the purchase agreements are minor and
      do not defeat class certification * * *. We do not doubt, and our
      opinion in fact held, that common issues could prevail regardless of any
      terms contained in the purchase agreements. However, Mominey’s
      contractual claims argue only that the escrow agreement prohibits the
      charged fees, even though the escrow agreement provides only part of
      the contract’s terms and may not control many of the transactions. By
      ignoring the purchase agreements, Mominey failed to show that
      differences in the contract terms would not affect the lender’s fees.

      Despite her objections, our opinion did not unfairly call upon her to
      prove a negative. By stating that she should have addressed the issues
      of the purchase agreements, we did not state that she was required to
      prove each one’s specific terms. However, her failure to address even
      the types of terms that generally would be included in the purchase
      agreements prevents a finding that common issues predominate with
      respect to the lender’s fees. Motion for Reconsideration Opinion,
      December 5, 2003.

      {¶13}    UEC and UNMC contend that our decision in Mominey prevents Perme

from filing an identical class action suit. Perme argues that because he alleged in his

complaint that the purchase agreements did not alter the terms of the standard escrow

agreement and because we must accept allegations in the complaint as true, his case is

distinguishable from the Mominey decision. We disagree. Since we issued our decision

in Mominey, the United States Supreme Court decided Wal-Mart Stores, Inc. v. Dukes,

564 U.S. ____, 131 S.Ct. 2541, 180 L.Ed.2d 374 (2011).       In Wal-Mart, the Supreme

court held that “a party seeking class certification must affirmatively demonstrate his

compliance with th[e] Rule — that is, he must be prepared to prove that there are in fact

sufficiently numerous parties, common questions of law or fact, etc.” Id. at 2551. The
Court noted that “any competently crafted class complaint literally raises common

‘questions,’” therefore, more proof is required to certify a class. Id. Thus, merely

asserting that common issues of law or fact predominate does not satisfy the express

requirements under the rule. Id.; see also Cullen v. State Farm Auto. Ins. Co., 8th Dist.

No. 95925, 2011-Ohio-6621, at ¶ 18-19.

       {¶14}     Perme also provided an affidavit from his counsel in which counsel

testified that he reviewed a number of files and did not find that the allocation of fees had

varied. However, this proves that in order to ascertain whether the fees were allocated in

a manner different from the instruction in the escrow agreement, each file would have to

be manually reviewed to ascertain whether there were other agreements that address the

allocation of fees. It also shows that there is no standardized language in the purchase

agreements that would prevent the modification of the fees.     As we stated in Mominey:

       Mominey has established that UEC uses a standard escrow agreement, but
       she has not shown that the instructions contained in purchase agreements
       would be standard for all class members. Because her claims against both
       entities are based on contractual interpretation, her failure to show that the
       class’ claims would be based on identical contract terms defeats her motion
       for certification. (Emphasis added.) Mominey, 2003-Ohio-5933, at ¶ 8.

       {¶15} In conventional loans, the closing costs are generally negotiated between the

buyer and the seller and assessed pursuant to the purchase agreement. UEC and UNMC

presented the files of several customers in which the allocation of the charges between the

buyer and seller did vary. We are aware that pursuant to federal regulations, certain

charges may not be charged to the borrower who procures FHA or VA loans. However,

when parties know in advance that the buyer will be obtaining VA or FHA financing, the
seller and buyer could agree that the seller could raise the purchase price in anticipation

of paying the fees.      Thus, review of the files is still necessary to determine if the

escrow agreement was altered by other agreements between the parties; thereby,

preventing a breach of contract claim.

       {¶16}    To satisfy the predominance requirement, the class representative must

show that the common questions of law and fact represent a significant aspect of the class

and are capable of resolution for all members of the class in a single adjudication.

Shaver v. Std. Oil Co., 68 Ohio App.3d 783, 589 N.E.2d 1348 (6th Dist.1990). Where

the circumstances of each proposed class member needs to be analyzed to prove the

elements of the claim or defense, then individual issues would predominate and class

certification would be inappropriate. Marks v. C.P. Chem. Co., Inc., 31 Ohio St.3d 200,

509 N.E.2d 1249 (1987); Schmidt v. Avco Corp., 15 Ohio St.3d 310, 314, 473 N.E.2d 822

 (1984).

       {¶17} Here, the predominance requirement cannot be met where individualized

inquiry into each transaction is necessary. Because of the variation of the facts among

the class members and the need to review each individual transaction, class treatment of

the common-law claims would result in mini-trials where each class member would be

reviewed to determine if they met the class definition.

       {¶18} Perme’s statutory claim for violation of the OCSPA would not be affected

by the contract language and, as we held in Mominey, would be suitable for class

certification. However, there is a two-year statute of limitations for bringing OCSPA
claims. R.C. 1345.10(C); Jackson v. Sunnyside Toyota, Inc., 175 Ohio App.3d 370,

2008-Ohio-687, 887 N.E.2d 370 (8th Dist.). Perme’s trans-action occurred on June 14,

2001; therefore, his claim would expire on June 14, 2003. Perme, however, did not file

his action until January 13, 2004.    In his amended complaint, Perme argued the filing of

the class claim in Mominey tolled the applicable statute of limitations. However, the

complaint in Mominey was filed on January 4, 2002, after the statute of limitations had

already run. Thus, because Perme’s OCSPA claim is time barred, he cannot be the

representative of the class on this claim.

       {¶19} We conclude the trial court abused its discretion in certifying the class.

UEC’s and UNMC’s assigned error has merit and is sustained.

       {¶20}     Judgment reversed and remanded.

       It is ordered that appellants recover from appellees their costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.




       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
PATRICIA ANN BLACKMON, ADMINISTRATIVE JUDGE

MARY J. BOYLE, J., CONCURS;
FRANK D. CELEBREZZE, JR. J., CONCURS
IN JUDGMENT ONLY